ON APPLICATION OF STATE FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
In the State's application for leave to file second motion for rehearing it is pointed out that we were in error in the original opinion and in the opinion on motion for rehearing in stating that the conversation between Shuford Farmer and Olin Culberson occurred in April, 1937. The record discloses that such conversation was had in April, 1936. We are constrained to deny the application. We quote from Hickman v. State,247 S.W. 518, as follows:
"Second motions for rehearing will not be considered by this court, nor leave granted to file same, unless there be a sufficient showing in such application of the fact that in its original opinion, or opinion upon the motion for rehearing, the court has omitted to consider some matter, which, from the statement thereof in such application, is made to appear to this court so *Page 314 
vital to the proper disposition of the case as to lead us to conclude that we erred in failing to consider same, or else such application must present such facts, arguments, or citations in reference to some matter decided in the original opinion or that upon rehearing, as will lead this court from an examination of the application to conclude that our decision in such regard was so far wrong as that its correction would entitle the appellant to a second rehearing."
The application for leave to file second motion for rehearing is denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.